Shaw, C. J.
The question for the consideration of the court in the present case is, whether by the deed of Joseph Howe and wife to William Minot, set forth in the agreed statement of facts, the latter took afee. If he did so, then his subsequent deed to Cleveland, the plaintiff, vested an estate in fee-simple in him, and, consequently, the deed tendered by him to the defendant was sufficient to vest in the latter a good, valid, and indefeasible title, which he ought to have accepted according to his agreement.
The operative words bearing upon this question are in substance as follows. The conveyance is made in consideration of a sum paid by William Minot, as he is trustee for Stephen II. Cleveland;—the grant is to William Minot, in trust as aforesaid ; habendum, to said William Minot, in trust as aforesaid, and his assigns, to his and their use; the covenants are with the said William Minot, trustee, and his assigns, for a good right to convey the same to said William Minot, trustee, and to *407warrant the same to said William Minot, as aforesaid, and his assigns forever.
In this deed, the word “ heirs ” is not used, although almost every other word is found, which is usually adopted in a deed intended to convey an entire estate in fee. The general rale of law is, that both in a deed and in a will, the word “ heirs ” is necessary to vest a fee-simple in the devisee or grantee, being a natural person, though the rule is more flexible, and more readily relaxed, in a devise, than in a deed.
But the rule itself is subject to several exceptions; and one as well established as the rule itself is, that when the conveyance is in trust, and the trusts are of such a nature, that they do, or by possibility may, require a legal estate in the trustee, beyond that of an estate for his own life, then, without words of limitation in the conveyance to the trustee, he shall take a fee. As in a marriage settlement, when an estate is conveyed to a trustee, without words of limitation, in trust to apply the income to the use of the husband and wife, for their joint lives, and then to convey the estate to their heirs, the trustee takes a fee. „
The primary object of such a conveyance manifestly is, to uphold trusts so created, and to secure to the respective object* of them the benefits intended; to accomplish this purpose, the trustee must have a legal estate, coextensive with the trusts; a life estate is insufficient, an estate in fee is necessary; and therefore the implication is a necessary one, that a fee was intended to be conveyed; and this intent the law will carry into effect, by holding the estate a fee.
The authorities upon this subject are numerous and decisive, and several of them so recent in this commonwealth, that it is only necessary to state the principle and refer to them. Gibson v. Montfort, 1 Ves. sen. 485; Oates v. Cooke, 3 Burr. 1684; Fisher v. Fields, 10 Johns. 495, 505; Newhall v. Wheeler, 7 Mass. 189, 198; Stearns v. Palmer, 10 Met. 32, 35; Gould v. Lamb, 11 Met. 84; Brooks v. Jones, Ib. 191. And by these authorities it appears, that this principle and exception to the general rule apply as well to deeds as to wills.
The question then arises, whether the trusts contemplated *408by this deed were such, as to require a fee in the legal estate conveyed to the trustee, in order to satisfy them. The trusts are not expressed in the deed itself, in any other manner, than by the words, “ as he is trustee for Stephen H. Cleveland.” But it is perfectly manifest, that the conveyance was not to the use and for the benefit of the grantee himself; and we must go out of the deed to ascertain the trusts more exactly. In applying deeds to the subject-matter, it is always competent to receive evidence of relations and circumstances, the existence of which gives them meaning and effect. Had this deed been expressed to be on the same trusts set forth in the will of Aaron P. Cleveland, we should then go to that will, as recorded, to ascertain the effect of this deed. Now, as the only relation of trustee and cestui que trust, which subsisted between Minot and Stephen H. Cleveland, grew out of the appointment of the former as trustee under the will of Aaron P. Cleveland, the necessary inference is, that that relation was referred to, and that will was expressive of the trusts of this deed, as if it had been so stated in the deed itself; and had it been so expressed, that would have been deemed in legal effect as much a part of the deed as if recited therein.
Looking to that source for the discovery of the trusts intended, it is manifest, that in various contingencies contemplated, they are to last through the life of Stephen H. Cleveland, and to go to his devisees and heirs. These trusts are clearly of such a nature, that they could only be upheld, and the purpose of them carried into effect, by vesting a fee-simple in the legal estate in the grantee.
The court are therefore of opinion, that by the deed of Howe and wife, the trustee took an estate in fee, and by his own deed conveyed a like estate to the plaintiff, and that the deed tendered by the latter to the defendant was sufficient to pass a fee. Dea ee for the plaintiff.